Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..controlling operation of a medical device that regulates delivery of a fluid medication to a user, the method comprising: receiving meter-generated values that are indicative of a physiological characteristic of the user, the meter-generated values produced in response to operation of an analyte meter device; obtaining sensor-generated values that are indicative of the physiological characteristic of the user, the sensor-generated values produced in response to operation of a continuous analyte sensor device, different than the analyte meter device; when a valid meter-generated value is available, operating the medical device in a first mode to display the valid meter-generated value on a user monitoring screen of the medical device and on a therapy delivery control screen of the medical device, and operating the medical device in the first mode to calculate therapy dosage for delivery based on the valid meter- generated value; when a valid meter-generated value is unavailable and a current sensor-generated value of the sensor-generated values satisfies first quality criteria, operating the medical device in a second mode to display the current sensor-generated value on the user monitoring screen and on the therapy delivery control screen, and operating the medical device in the second mode to calculate therapy dosage for delivery based on the current sensor-generated value; and when a valid meter-generated value is unavailable and the current sensor-generated value satisfies second quality criteria but does not satisfy the first quality criteria, operating the medical device in a third mode to display the current sensor-generated value on the user monitoring screen, operating the medical device in the third mode to inhibit display of the current sensor- generated value on the therapy delivery control screen, and operating the medical device to inhibit use of the current sensor-generated value for purposes of calculating therapy dosage for delivery.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

The currently sited prior art is Lebel (US 9,533,096). Lebel teaches an ambulatory medical device (MD) comprising MD electronic control circuitry that further comprises at least one MD telemetry system and at least one MD processor that controls, at least in part, operation of the MD telemetry system and operation of the MD, wherein the MD is configured to provide a treatment to a body of a patient or to monitor a selected state of the body; and wherein a remaining portion of the MD telemetry system is external to the ASIC and is free of any digital modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 10, 2022